DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose synchronizing display of a digital content on a slave computing device, comprising: determining by the processing unit of the slave computing device if the slave computing device is capable of displaying the digital content corresponding to the digital content identifier;  if the slave computing device is not capable of displaying the digital content, transmitting by the processing unit of the slave computing device via the communication interface of the slave computing device a negative response to the master computing device in response to the synchronization request, the negative response being indicative of the slave computing device not being capable of displaying the digital content; and, receiving by the processing unit of the slave computing device from the master computing device via the communication interface of the slave computing device a new synchronization request or a display command for displaying the digital content on a display of the slave computing device, the new synchronization .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoneda, US 2008/0177822 A1 discloses content playback system and content ID. 
Ohbi, US 2015/0142883 A1 teaches methods of information processing and synchronization correction. 
 Rai, US 2010/0103781 A1 discloses time synchronization in cluster systems.
Cunningham, US 20160066000 A1 method For Providing Video Synchronization In Video Distribution System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
February 14, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422